Citation Nr: 0728664	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  99-14 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an effective date earlier than March 5, 
1998, for the grant of service connection for tinnitus.

2. Entitlement to a compensable disability evaluation for a 
neck scar.

3. Entitlement to a compensable disability evaluation for 
scars of the low back.

4. Entitlement to a compensable disability evaluation for the 
residuals of a left rib fracture.

5. Entitlement to service connection for hearing loss of the 
right ear.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for bronchial asthma.

8.  Entitlement to service connection for a right knee 
disorder.


9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder, and if so whether service connection is 
warranted to include as secondary to service-connected scars 
of the low back.

10.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for the 
residuals of a right foot injury, and if so whether service 
connection is warranted.

11.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hearing loss of the left ear.

12.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder, claimed as anxiety, and if so whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
The veteran has submitted a photocopy of a certificate that 
shows he received the Purple Heart Medal in 1989 for wounds 
received in action in Korea on September 26, 1952.  

In September 2003, the Board remanded this claim to the RO 
for additional development.  The case has been returned to 
the Board for further review.  

The issues of entitlement to an effective date earlier than 
March 5, 1998, for the grant of service connection for 
tinnitus; entitlement to a compensable disability evaluation 
for a neck scar, for scars of the low back, and for the 
residuals of a left rib fracture; whether new and material 
evidence has been received to reopen a claim for service 
connection for hearing loss of the left ear; and entitlement 
to service connection for a right knee disability, and the 
reopened claims for service connection for a low back 
disorder and for residuals of a right foot injury are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a right ear hearing loss by VA 
standards.  

2.  The veteran does not have PTSD which is related to his 
military service.  

3.  Bronchial asthma is not related to the veteran's military 
service.  

4.  In March 1979, the RO denied service connection for a 
back disorder, and so informed the veteran that same month.  

5.  The veteran did not timely appeal the March 1979 RO 
determination, and it became final.  

6.  The evidence received since the final RO denial in March 
1979 considered in conjunction with the record as a whole, is 
not cumulative of the evidence previously considered and is 
so significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for a 
back disorder.  

7.  In July 1990, the Board denied service connection for a 
foot disorder, and in October 1995, the RO found that no new 
and material evidence had been received to reopen the claim; 
the veteran did not timely perfect an appeal to that 
determination.  

8.  The evidence received since the unappealed RO denial in 
October 1995, when considered in conjunction with the record 
as a whole, is not cumulative of the evidence previously 
considered and is so significant that it must be considered 
in order to decide fairly the merits of the claim for service 
connection for a right foot disorder.  

9.  In July 1990, the Board denied service connection for a 
psychiatric disorder.  

10.  The evidence received since the final Board denial of 
service connection for a psychiatric disorder in July 1990, 
when considered in conjunction with the record as a whole, is 
not cumulative of the evidence previously considered and is 
so significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for a 
psychiatric disorder.  

11.  A psychiatric disorder is not related to the veteran's 
service.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 1133, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.159(a), 3.385 (2006).  

2.  Bronchial asthma was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

3.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.304(f) (2006).  

4.  New and material evidence has been received to reopen the 
claim for service connection for a back disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).  

5.  New and material evidence has been received to reopen the 
claim for service connection for a foot disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).  

6.  New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disorder.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).  

7.  A psychiatric disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

A disability which is proximately due to or the result of a 
service-connected disease or injury can be service connected.  
See 38 C.F.R. § 3.310 (2006).  The United States Court of 
Appeals for Veterans Claims (Court) clarified that service 
connection shall be granted on a secondary basis under 38 
C.F.R. § 3.310(a) where it is demonstrated that a service-
connected disorder has aggravated a nonservice-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  

To establish a claim for secondary service connection, a 
veteran must demonstrate that a current disability is the 
result of a service-connected disability.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  See Black v. Brown, 10 
Vet. App. 279 (1997).

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
§ 3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Where the service medical records are lost and presumed 
destroyed the Board's obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  This does not establish a heightened benefit of 
the doubt.  What exists is a heightened duty to consider the 
applicability of the benefit of the doubt, to assist the 
veteran in developing the claim, and to explain the decision 
when the veteran's medical records have been destroyed.  See 
id.  Rather than lowering the legal standard for proving a 
claim for service connection, this case law increases the 
obligation to evaluate and discuss in the decision all of the 
evidence that may be favorable to the veteran.  Here, the 
veteran's service medical records are incomplete, and only 
the separation examination report of November 5, 1953 and an 
SGO extract are available. 

Hearing Loss of the Right Ear

A valid service connection claim requires competent evidence 
of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation 
such that a claimant must first have a disability to be 
considered for service connection).  Under VA regulations, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2006).

In this case, the veteran claims right ear hearing loss based 
on acoustic trauma.  While VA records show a complaint of 
hearing loss in May 1993, and a finding of normal hearing up 
to 4000 Hertz, the only probative evidence concerning the 
existence of a current right ear hearing loss per VA 
standards consists of the audiometric test results.  See 
generally Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).  While the veteran certainly can attest to diminished 
hearing, his lay belief as to current diagnosis based on VA 
standards holds no probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) 
(2006).

There is no audiometric testing of record in-service 
documenting the existence of hearing loss that meets VA 
standards.  At separation in November 1953, his hearing was 
15 x 15, bilaterally.  

On the authorized audiological evaluation in November 1994, 
pure tone thresholds, in decibels in the right ear, were as 
follows:



HERTZ


500
1000
2000
3000
4000
20
20
15
10
20

Speech audiometry showed speech recognition ability of 94 
percent in the right ear.   

A VA audiologist conducted an examination of the veteran in 
July 1998, and pure tone thresholds, in decibels for the 
right ear were as follows:



HERTZ


500
1000
2000
3000
4000
20
20
15
20
30

Speech audiometry showed speech recognition ability of 92 
percent in the right ear.  

There is no audiometric testing of record in-service, or 
thereafter, documenting the existence of hearing loss that 
meets VA standards.  Based on the above, the Board finds, by 
a preponderance of the evidence, that the veteran does not 
manifest a right ear hearing loss disability per VA 
standards.  The criteria of 38 C.F.R. § 3.385 provides 
regulatory limits governing the establishment of service 
connection for impaired hearing with the intended effect to 
establish a department-wide rule for making determinations 
regarding service connection for impaired hearing.  59 Fed. 
Reg. 60560 (Nov. 25, 1994).  The benefit-of-the-doubt rule, 
therefore, does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).  Accordingly, the Board must deny the 
claim for service connection for a right ear hearing loss.  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2006).  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2006).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the veteran currently 
has the disability for which benefits are being claimed.  

With regard to whether there is credible supporting evidence 
that the claimed in-service stressor occurred, the fact that 
the veteran was awarded the Purple Heart Medal establishes 
that he was in combat, thus affording him the presumption set 
forth by 38 C.F.R. § 3.304(f)(1) (2006).  Thus if the 
evidence shows that he has PTSD related to his military 
service, his claim will prevail.  

In January 1988, the veteran was noted on private examination 
to have anxiety disorder with a depressive component of the 
chronic type.  In a statement written by a private examiner 
dated in February 1998, it was stated that the veteran had 
severe neurosis of war.  In a March 1998 letter the same 
examiner reported that the veteran had visual and auditory 
hallucinations since and during the Korean War with 
flashbacks.  Neurosis of war was diagnosed.  

A VA PTSD examination was conducted in June 1998.  The 
veteran was seen with the claims file and his hospital 
records.  The records were reviewed.  A medical history was 
taken, and the veteran was examined.  The diagnosis was no 
gross psychiatric disorder.  At the conclusion of the 
examination, the examiner stated that based on the veteran's 
history, records and current evaluation, the veteran did not 
fulfill the diagnostic criteria for PTSD or for any formal 
psychiatric disorder.  

A private examiner evaluated the veteran in June 1999 and 
diagnosed PTSD with depressive symptomatology.  The examiner 
related the diagnosis to the event of war, based on the 
history given regarding the veteran's Korea experience.  

The veteran was examined by VA in January 2005, and his 
records were reviewed. His history was noted and he was 
examined.  The diagnosis was adjustment reaction with mixed 
emotional features. 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  The Court has held an examination that does not 
take into account the records of prior medical treatment is 
neither thorough nor fully informed.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  It has also been held that a 
medical opinion is inadequate when unsupported by clinical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1995).  

Here the VA PTSD examination in 1998 that ruled out that the 
veteran has PTSD was performed by a physician who provided a 
definitive opinion and the basis for it, who also reviewed 
the veteran's entire claims file and medical records.  This 
opinion is persuasive and supported by the medical evidence.  

By contrast, the Board assigns less probative weight to the 
opinion from the private examiner relating that the veteran 
has neurosis of war.  The physician did not provide an 
examination of the veteran, conduct a review of all the 
veteran's medical records, or provide a rationale for his 
opinion.  Factors for assessing the probative value of a 
medical opinion include the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  
Additionally the private examiner in June 1999 did not review 
the veteran's claims file and complete medical records.  
Therefore, the Board finds there is no current PTSD 
disability which could be linked to service.  

The Board has also considered the veteran's own assertions.  
Here the essential question is whether the veteran meets the 
diagnostic criteria for PTSD.  That is a medical 
determination that must be made by a medical professional.  
The Board gives no probative weight to the veteran's belief 
that he has PTSD in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998).   

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for PTSD must be 
denied.  38 U.S.C.A §5107 (West 2002).   

Bronchial Asthma

The veteran's available service medical records (SGO record 
and his separation examination report) do not make reference 
to a respiratory disorder.  The record reflects that a 
respiratory disorder is first shown in the record in November 
1987, when a private examiner reported having treated the 
veteran since July 1987 and included a diagnosis of allergic 
asthmatiform bronchitis.  Thereafter he has received 
treatment for asthma as noted in the record.  In March 1998 a 
private examiner reported that the veteran had been wounded 
in Korea with bronchial asthma, and described current 
findings and treatment.  Thereafter into 2006, there record 
shows treatment for respiratory disorders including asthma in 
private records and VA treatment records.  However, the 
record does not support a finding that service connection is 
warranted. 

There is no showing of asthma in the record until many years 
after service.  While a private examiner has stated that the 
veteran has bronchial asthma now and that he had this since 
and during the Korean War, this was based on a history 
provided by the veteran, without a basis in the record.  The 
Board notes that at separation in November 1953, the veteran 
was found to have no respiratory abnormality.  A medical 
opinion is inadequate when unsupported by clinical evidence 
Black v. Brown, 5 Vet. App. 177, 180 (1995).  The Court has 
also held that a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record, see Miller v. West, 11 Vet. App. 
345, 348 (1998).  


The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998).

New and Material Evidence

In general, RO determinations that are not timely appealed 
and Board decisions are final.  See 38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2006).  In the 
absence of clear and unmistakable error, finally denied 
claims may not be reconsidered except on the submission of 
new and material evidence.  VA must reopen a previously and 
finally disallowed claim when "new and material evidence is 
presented or secured with respect to a claim." 38 C.F.R. § 
5108 (West 2002).  As this claim to reopen was filed prior to 
August 29, 2001, the following definition applies:

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, it was noted that evidence which 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim, may be construed as new and material.  Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If it is determined that new and material 
evidence has been presented, the claim will be reopened, and 
any required development would be undertaken.  See Elkins v. 
West, 12 Vet. App. 209 (1999).  


In determining if new and material evidence has been 
submitted, VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it has to be considered in order to fairly decide the 
merits of the claim.  See Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).  

A Low Back Disorder

In March 1979, the RO denied service connection for a back 
disorder and so informed the veteran.  The veteran did not 
timely appeal, and the decision became final.  38 U.S.C.A. §§ 
5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.104(a) (2006).

Although the RO denied service connection for a back disorder 
at that time, it did not consider whether service connection 
was warranted for the condition as secondary to service 
connected disability.  The RO has adjudicated the current 
claim as entitlement to service connection for a back 
disorder on a secondary basis.  The United States Court of 
Appeals for Veterans Claims (Court) has held that alternative 
theories of entitlement to the same benefit do not constitute 
separate claims, but are instead encompassed within a single 
claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006); 
see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004), 
aff'd 421 F.3d 1346 (Fed. Cir. 2005).  As such, new and 
material evidence is necessary to reopen a claim for the same 
benefit asserted under a different theory.  Id.; see also 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  Thus the 
issue regarding a back disorder that is properly before the 
Board is noted on the first page of this decision.  

The evidence on file at the time of the March 1979 denial 
included the veteran's available service medical records, and 
a VA examination record dated in January 1979.  Neither the 
SGO record in the file nor the November 1953 separation 
examination made reference to a back problem, and the January 
1979 VA examination report showed that the veteran had 
minimal osteoarthritis of the lumbar spine.  The RO denied 
the claim finding that there were no pertinent findings in 
service or until many years thereafter.  

The evidence received since the March 1979 denial includes VA 
examination reports, and VA and private treatment records.  
Among the evidence is a finding by a private examiner in 
March 1998 that the veteran had trauma during service and 
injured his back and that due to this trauma, the veteran has 
limitation of motion and muscle spasm of posttraumatic origin 
and it was therefore service connected.  This additional 
evidence, when accepted at face value without weighing it 
against the totality of the evidence, tends to associate the 
current diagnosis to service and therefore is so significant 
that it must be considered in order to fairly decide the 
claim.  Consequently, the legal standard for reopening has 
been met and the claim is reopened.  To this extent, the 
claim is granted.  

A Right Foot Disorder

The record shows that the Board denied the veteran's claim 
for service connection for a foot disorder in July 1990.  The 
Board considered the veteran's available service medical 
records, VA hospitalization and examination reports, private 
medical records, and VA hospitalization reports.  The first 
documented finding of a foot disorder was shown in October 
1987 on VA X-ray.  The Board found that a foot disorder was 
not shown in service or for many years thereafter.  In 
October 1995, the RO found that no new and material evidence 
had been received to reopen the claim.  At that time the RO 
considered VA examination reports of November 1994, VA 
treatment records in 1993, and lay statements from a service 
comrades.  The RO denied the claim, finding that the evidence 
did not show findings regarding the right foot disorder.  

Evidence received since the October 1995 RO decision includes 
a finding by a private examiner in March 1998 that the 
veteran had post traumatic arthritis of both ankles joints 
resulting from resulting from a fracture of the right ankle 
during war activities.  This additional evidence, when 
accepted at face value without weighing it against the 
totality of the evidence, tends to associate the current 
diagnosis to service and therefore is so significant that it 
must be considered in order to fairly decide the claim.  
Consequently, the legal standard for reopening has been met 
and the claim is reopened.  To this extent, the claim is 
granted.

A Psychiatric Disorder Other than PTSD

The Board denied the veteran's claim for service connection 
for a psychiatric disorder in July 1990.  The Board 
considered the veteran's available service medical records, 
VA hospitalization and examination reports, private medical 
records, and VA hospitalization reports.  The Board found 
that a psychiatric disorder was not shown in service or for 
many years thereafter.  The first documented finding of a 
psychiatric disorder was shown in August 1986 on VA 
outpatient treatment when depressive reaction was noted.  

Evidence received since the July 1990 Board decision includes 
a finding by a private examiner in March 1998 that the 
veteran had visual and auditory hallucinations during and 
since service as well as other psychiatric symptoms.  It was 
stated that the veteran has been under psychiatric care.  
This additional evidence, when accepted at face value without 
weighing it against the totality of the evidence, tends to 
associate a current nervous condition to service and 
therefore is so significant that it must be considered in 
order to fairly decide the claim.  Consequently, the standard 
for reopening has been met and the claim is reopened.  To 
this extent, the claim is granted.  

Service Connection for a Psychiatric Disorder

The Board concludes that the veteran is not prejudiced by its 
consideration of the underlying merits of the claim, as the 
RO did not reopen the claim on the basis that the evidence 
did not prove or show that the veteran's current psychiatric 
disability was incurred in or caused by service - the basis 
for the Board's denial of the claim, as discussed below - and 
the veteran has argued the merits of the underlying claim.  
Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby). 

As to whether the claim may now be granted, the veteran's 
available service medical records (SGO record and his 
separation examination report) do not refer to a psychiatric 
disorder.  A psychiatric disorder is first shown in the 
record in August 1986 when depressive reaction was diagnosed 
in VA outpatient treatment records.  Thereafter the veteran 
has received various psychiatric diagnoses.  In November 
1987, a private examiner found chronic depressive neurosis.  
In March 1998 a private examiner found that the veteran had a 
nervous condition and stated that the veteran had this since 
and during the Korean War.  While VA examination in June 1998 
found that he had no gross psychiatric disorder, a private 
examiner in September 2002 reported that he had anxiety and 
depression, and a subsequent VA examination report in January 
2005 found that he had adjustment disorder with mixed 
emotional features.  However, the record does not support a 
finding that service connection is warranted.  

While a private examiner has stated that the veteran has a 
nervous condition that he has had since and during the Korean 
War, this was based on a history provided by the veteran, 
without a basis in the record.  The Board notes that at 
separation in November 1953, the veteran was found to have no 
psychiatric abnormality.  A medical opinion is inadequate 
when unsupported by clinical evidence.  Thus this finding has 
little probative weight.  Black v. Brown, 5 Vet. App. 177, 
180 (1995).  

The Board has considered the veteran's assertions, but gives 
them no probative weight in the absence of evidence that the 
veteran has the expertise to render opinions about medical 
matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where the claims were reopened, there is no prejudice to the 
veteran in deciding those claims at this time.  VA has 
satisfied its duty to notify and assist.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  As to the other 
issues decided by the Board, the RO sent notice letters to 
the veteran in September 2001 and August 2005.  The initial 
denial of this claim occurred in November 1998.  The notice 
was therefore provided after the denial.  This notice 
informed the veteran of what the evidence must show to 
establish entitlement, what had been done on his claim, what 
information or evidence VA needed, what the veteran could do 
to help with his claim, when and where to send information or 
evidence, and VA's duty to assist him.  In August 2005, he 
was specifically told to send evidence he had in his 
possession.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process, which he has received.  The veteran was given the 
requisite notice before the final transfer and certification 
of the case to the Board, and he had ample time in which to 
respond to the notice letter.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005), rev'd on other grounds, No. 05-
7157 (Fed. Cir. Apr. 5, 2006).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield, Id.  The Board finds that 
the present adjudication of the issues on appeal will not 
result in any prejudice to the appellant.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Letters 
properly informing the veteran in this regard were sent in 
March and October 2006.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined and 
records have been obtained.  VA has attempted to obtain any 
pertinent records that the veteran has identified.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  


ORDER

Service connection for hearing loss of the right ear is 
denied.

Service connection for PTSD is denied. 

Service connection for bronchial asthma is denied.  

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a low back 
disorder and the benefit is granted to this extent.  

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right foot 
disorder, and the benefit is granted to this extent.  

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder, claimed as anxiety, and the benefit is granted to 
this extent.  

Service connection for a psychiatric disorder is denied.  


REMAND

During the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, notice must include an explanation of 1) the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that, in the context of 
a claim to reopen, notice should describe what evidence would 
be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  See Id.  This veteran 
has not been informed of what specific evidence is necessary 
to reopen his claim for service connection for left ear 
hearing loss.  Thus, the Board finds action is required in 
accordance with Kent, supra. 

As noted above, VA has certain duties to notify and to assist 
claimants concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  The RO's September 2001 and August 2005 letters 
describing the evidence needed to support the veteran's 
claims did not address the evidence necessary to support a 
claim for an earlier effective date or for an increased 
evaluation, although those issues were listed among the 
issues to be addressed in the letters.  The letters only 
discussed the evidence required for a claim for service 
connection.  Notice in regard to the increased rating and 
earlier effective date issues must be provided.  

The veteran contends that he has a back disorder secondary to 
his service-connected scars of the low back.  The record 
shows that the veteran is service-connected for scars of the 
back.  Additionally, he has been diagnosed with a back 
disorder and a private examiner has related this disorder to 
service.  A medical opinion should be obtained to determine 
the etiology of the veteran's back disorder.  

A private examiner in March 1998 stated that the veteran had 
post traumatic arthritis of both ankles joints resulting from 
a fracture of the right ankle during war activities.  The 
record shows that the veteran was exposed to combat since he 
received the Purple Heart Medal.  A medical opinion should be 
obtained to determine the etiology of the veteran's right 
foot disorder.  

The veteran's service medical records are incomplete.  SGO 
extract created in November 1990 makes no reference to a 
right knee problem.  At separation in November 1953, his 
lower extremities were clinically normal.  He was first 
examined by VA after service in February 1979, and no right 
knee complaints or problems were noted. 

Private record dated in November 1987 shows the veteran was 
treated for sequels of fracture of the right knee.  In a 
March 1998 statement, a private examiner reported that the 
veteran has right knee post-traumatic osteoarthritis.  In 
another March 1998 statement, the private examiner noted that 
the veteran has right knee scars due to injury in combat 
specifically grenade fragments.  A medical opinion should be 
obtained to determine the etiology of any right knee 
disorder.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Send to the veteran a notice that 
complies with the requirements of 
Quartuccio on the issues of entitlement 
to an earlier effective date, and 
entitlement to an increased evaluation 
for scars and rib fracture.  The notice 
should also explain what constitutes new 
and material evidence and specifically 
identify the type of evidence needed to 
satisfy the element of the underlying 
claim which was found insufficient in the 
previous denial of service connection for 
left ear hearing loss, in accordance with 
Kent, supra.  

2.  Schedule the veteran for an 
examination of his back, right foot, and 
right knee.  The claims file must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  For each 
diagnosis involving the back, right knee, 
and/or right foot, the examiner should 
offer an opinion with complete rationale 
concerning whether it is at least as 
likely as not (a 50 percent probability 
or greater) that the diagnosis is related 
to service or to a service-connected 
disability.  

3. Thereafter, readjudicate the claim.  
If the benefit sought remains denied, the 
veteran and his representative should be 
given an updated supplemental statement 
of the case (SSOC), and given an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


